On the court’s own motion, its decision (44 A D 2d 572), dated March 11, 1974, is amended as follows: The second paragraph of the decision is amended to read: “ Judgment reversed, on the law, defendants’ motion to suppress certain evidence granted as to the marijuana found in the chest of drawers, and case remanded to the County Court for proceedings in accordance with this decision.” The following is added to the end of the decision: “ The indictment contained three counts: (1) criminal sale of marijuana in the second degree (a class B felony); (2) criminal possession of marijuana in the third degree (a class C felony); and (3) criminal possession of barbiturates in the sixth degree (a class A misdemeanor). On the denial of the motion to suppress in the County Court, defendants pleaded guilty to criminal sale of a dangerous drug in the fourth degree (a class D felony) in satisfaction of the indictment. Since the motion to suppress is now being granted only as to part of the evidence involved in the second count (criminal possession), the plea of guilty to the crime of criminal sale would ordinarily lead to affirmance of the judgment. However, since the plea of guilty may have been induced by the complete denial by the County Court of the motion to suppress, and since defendants’ counsel stated to this court on May 29, 1974 that he wished to have the plea withdrawn in view of this court’s decision, in the interests of justice the judgment is reversed without prejudice to defendants’ moving in the County Court for withdrawal of their plea of guilty, which application, if made, should be granted.” Latham, Acting P. J., Shapiro, Cohalan, Christ and Munder, JJ., concur.